DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 08/18/2021 has been entered.

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection in view of Wu (US 2014/0233820 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9-11 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2014/0233820 A1) in view of Li (US 2019/0318828 A1).

Consider claims 1, 10 and 16, Wu discloses a method comprising: 
receiving a first image to be processed to identify fractures; (figure 5; receive an original CT image)
identifying a first set of regions of interest (ROls) by processing the first image using a first machine learning model (paragraph 76; RASM), wherein each ROI in the first set of ROIs (paragraph 76; Discontinuities around the bone boundary help identify the presence of fracture. Therefore, a detailed view of bone boundary as provided herein facilitates automated fracture detection.), and wherein at least one portion of the first image is not included in the set of ROIs; and (paragraph 76; The adaptive windows may be created across the entire imaging window or selected portions thereof.  The detected bone boundary may be divided into a series of windows.)
in response to identifying a first ROI of the first set of ROls:
upsampling the first ROI to yield an upsampled first ROI that is higher resolution than the first ROI; and (paragraph 76; refine the blurred boundary of each segmented bone in order to achieve accurate fracture detection.)
attempting to verify the first potential fracture in the first ROI by processing the upsampled first ROI using a second machine learning model.  (paragraph 76; wavelet transform and edge detection)
Although Wu discloses pelvic bone fractures, Wu fails to specifically disclose identifying rib fractures.
In related art, Li discloses training images may be images in which bone fractures are identified in ribs, wherein the fracture detection model is obtained based on a CNN.  (paragraphs 81 and 83)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Li into the teachings of Wu to effectively provide computer-aided diagnosis for detecting bone fractures.

claims 2, 11 and 17, Wu, as modified by Li, discloses the claimed invention wherein upon failing to verify the first potential fracture in the first ROI:  upsampling the first image and identifying a second set of ROIs by processing the upsampled first image using the first machine learning model.  (paragraph 76-77; use adaptive windows created around the bone boundary to obtain a more detailed view of any discontinuities that may indicate fractures around the bone boundary.  The adaptive window is created based on each landmark placed on the segmented bone boundary. The size of each window is determined by the distance between each landmark and its previous landmark, as well as the distance between each landmark and its previous landmark. The location of each adaptive window is detected based on the landmarks around the entire bone boundary, i.e., adaptive windowing.)

Consider claims 3, Wu, as modified by Li, discloses the claimed invention wherein upon verifying the first potential fracture in the first ROI:  providing an indication of the first potential fracture; (paragraph 75; If there is a contour discontinuity in a window, then it is considered as a potential bone fracture.) terminating a processing pipeline being used to process the first image to identify rib fractures.  (paragraph 86; figure 11, block 812)

	Consider claim 9, Wu, as modified by Li, discloses the claimed invention wherein the first image is received in a first resolution, the method further comprises: prior to identifying the first set of ROIs, downsampling the first image to a second resolution that is relatively lower than the first resolution.  (paragraph 62; re-sampling of the images)

Allowable Subject Matter
Claims 4-8, 12-13, 14-15, 18-19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art Directed to State of Art
MacKinnon (“Artificial intelligence in fracture detection: transfer learning from
deep convolutional neural networks”, see IDS) is relevant prior art not applied in the
rejection(s) above. MacKinnon discloses a study that provided proof of concept for the use of transfer learning from deep CNNs pre-trained on real world images for the analysis of plain medical radiographs.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:

P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665